DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/15/2021 has been entered.
Response to Amendment
	The amendments filed on 1/15/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910) and Weiss (US Pub No. 2016/0141497)
Regarding Claim 1 and 9, Pena et al. teaches a visibly transparent photovoltaic device [Fig. 1, 0020-0026]]  comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020];
a second visibly transparent electrode [6, Fig. 1, 0025]] above the first visibly transparent electrode [2, Fig. 1, 0020];
a first visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], and wherein the first visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
a second visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025] and in direct contact with the first visibly transparent active 
Pena et al. is silent on the compound of claim 1, and the limitations of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.”
Elfers et al. teaches a oligithiophene used to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page]
Since Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophen derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the QBT of Elfers et al. in the first visibly transparent photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in 
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “ a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 2, within the combination above, Pena et al. is silent on wherein the second photoactive compound comprises a boron-dipyrromethene-based compound.
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 3, within the combination above, modified Pena et al. is silent on the limitation of “wherein the second photoactive compound comprises an ultraviolet acceptor molecule.”
Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 4, within the combination above, modified Pena et al. is silent on the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material”
Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, modified Pena et al. is silent on the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material” 
Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material” 	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 6, within the combination above, modified Pfeiffer et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer have a thickness of 40 nm to 500 nm [0023] overlapping the claimed range of 1 nm to 300 nm.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [0023].
Regarding Claim 8, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0020-0026].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910), and Weiss (US Pub No. 2016/0141497) as applied above in addressing claim 1, in further view of Zotti (Chem. Mater. 2006, 18, 1539-1545), 
Regarding Claim 10, within the combination above, modified Pena et al. is silent on the compounds of claim 10.
Zotti et al. teaches a quinoidal oligithiophene used as donor and acceptor materials [page 1539, middle right of page], such as T2CN4 and T3CN4 [page 1540, top left of page] 
Since modified Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophene derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive layer of Pena et al. as it is merely the selection of known Oligothiophenes used in active components in organic device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910), Zotti (Chem. Mater. 2006, 18, 1539-1545), Pfeiffer (US Pub No. 2013/0104968), and Weiss (US Pub No. 2016/0141497)
Regarding Claim 21, Pena et al. teaches visibly transparent photovoltaic device [Fig. 1,0020-0026 ] comprising: a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [1, Fig. 1, 0020] coupled to the visibly transparent substrate [1, Fig. 12, 0255]; 
a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent electrode [2, Fig. 1, 0020];
 a first visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [1, Fig. 1, 0020] and the second visibly transparent electrode [6, Fig. 1, 0025],  and wherein the first visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
a second visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [1, Fig. 1, 0020] and the second visibly transparent electrode [6, Fig. 1, 0025] and in direct contact with the first visibly transparent photoactive layer [0023], wherein the second visibly transparent active layer [0023] comprises a second 
Pfeiffer et al. is silent on the first photoactive compound is a quinoidal compound and the limitations of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.”
Elfers et al. teaches a oligithiophene used to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page]
Since Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophen derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the QBT of Elfers et al. in the first visibly transparent photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
Zotti et al. teaches a quinoidal oligithiophene used as donor and acceptor materials [page 1539, middle right of page], such as T2CN4 and T3CN4 [page 1540, top left of page] 
Since modified Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophene derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive 
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pfeiffer et al. is concerned about improved solar efficiency [0154], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pfeiffer et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 22, within the combination above, modified Pena et al. teaches comprising:
a first buffer layer [3, Fig. 1, 0022]  in direct contact with the first visibly transparent active layer [4, Fig. 1, 0023]; or
a second buffer layer [5, Fig. 2, 0024] in direct contact with the second visibly transparent active layer [4, Fig. 1, 0023, the active layer 4 comprises two active layers comprising a first and second transparent active layer].
Regarding Claim 23, within the combination above, modified Pfeiffer et al. teaches wherein the first buffer layer [3, Fig. 1, 0022] comprises an electron transport layer or wherein the second buffer layer comprises a hole transport layer [5, Fig. 2, 0024].
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910), Zotti (Chem. Mater. 2006, 18, 1539-1545), Pfeiffer (US Pub No. 2013/0104968), and Weiss (US Pub No. 2016/0141497) and applied above in addressing claim 21, in further view of Pfeiffer (US Pub No. 2013/0104968),
Regarding Claim 24, within the combination above, modified Pena et al. is silent on have a visible transmission greater than 30% [0150].
Pfeiffer et al. teaches a solar cell with a visible transmission of 10 to 80% overlapping the limitation of greater than 30 [0150].
Since Pena et al. teaches the transmission of the device can be modified [0033], and tune the device color perception to an observer [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the transparency of modified Pena et al. to the range as disclosed by Pfeiffer et al. as it merely a conventional manner for tuning a device color perception in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726